Citation Nr: 0506983	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for limitation of 
motion of the right knee, post-operative residuals of right 
pica debridement, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for instability of 
the right knee, currently separately rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1995 to September 
2000.

The case was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran has since moved to Colorado 
Springs, Colorado, but the Boston VARO has retained 
jurisdiction for purposes of this appeal.

In October 2002, the Board remanded the case for specific 
development of both a procedural and substantive nature.  
That development has been accomplished, actions have been 
taken by the RO, and the case is returned on the issues now 
shown on the front cover of this decision.  

Service connection is also in effect for right ankle strain, 
hemorrhoids and nasal fracture, each of which are rated as 
noncompensably disabling. 


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the remaining appellate issues.

2.  The veteran's GERD is manifested by radiological evidence 
of a small hiatal hernia with minimal reflux and mild 
abdominal tenderness; he has no anemia or other laboratory 
abnormalities, and there are no severe hemorrhages or large 
ulcerated or eroded areas.

3.  The veteran's right knee disorder causes mild instability 
for which he wears a brace; he has X-ray evidence of a small 
suprapatellar joint effusion.

4.  The veteran's right knee disorder causes mild limitation 
of motion on occasion, with some mild medial pain over the 
patella without significant lack of endurance, fatigue, 
weakness or incoordination even during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 
C.F.R. §§ 4.7, 4.114, Code 7305 (2004) 

2.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71, Code 5260 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee instability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, Code 
5257 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
The veteran has indicated that he is aware of what is 
required in the way of evidence, but that anything more is 
not immediately available.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of the issues at present 
without detriment to the due process rights of the veteran.  
In the case of his knee and GERD, should symptoms increase in 
the future, he is free to provide evidence in that regard to 
reopen a claim for an increase.

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

I.  Knee Disability
Specific Criteria

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2004).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2004).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Factual Background

Service records are in the file for comparative purposes.

On a VA examination undertaken in July 2000, the veteran gave 
a history of his knee injury in service.  He had initially 
twisted the knee and it swelled, but it later locked up and 
continued to give him problems and eventually required 
arthroscopic surgery.  He undertook physical therapy for 
awhile, after which he developed a pinching pain as opposed 
to an ache or a grinding sensation.  He had returned to full 
duty (the examination took place before separation), and his 
pain was described as 4 on a scale of 1 to 10, but would 
increase if he aggravated it with activities such as running.  
On examination, the right knee showed no effusion or 
deformity.  There was full range of motion without grimacing 
or pain with flexion and extension.  Lachman's, anterior 
drawer, varus/valgus and McMurray signs were all negative.  
The pertinent diagnosis was right knee pain, status post 
arthroscopy for debridement of plica.  

Clinical reports are in the file from a service facility 
where the veteran was seen in June 2001.  He complained of 
increased right knee pain.  There was some limitation of 
motion and instability for which treatment regimen was to be 
started. 

 Also of record are records from a private facility for March 
through July 2001.

On an examination for VA in November 2001, the veteran 
complained of pain, weakness, fatigue and stiffness in the 
knee and lack of endurance.  
His flare-ups would occur off and on daily, and would be 
uncomfortable to distressing in nature.  His symptoms started 
when he had any physical activity involving the knee.  He 
would then rest and elevate the leg to relieve his symptoms.  
He reported that any activities that involved his lower body 
could only be done for a limited amount of time due to pain; 
he is now a student and reservist.

On examination, the leg lengths were equal and there was no 
sign of abnormal weight bearing.  He had no callosities, 
breakdown or unusual shoe wear pattern.  He required a brace 
to stabilize the right patella.  He had normal posture and 
gait.  The knees appeared normal.  The was instability and 
weakness of the right knee.  Range of motion was normal with 
flexion, active at 0-140 degrees; extension was 0 degrees.  
Drawer and McMurray's signs were normal.  He was noted to 
have pain, weakness, lack of endurance and incoordination of 
the right knee as well as tenderness of the medial aspect of 
the right knee.  

On an examination for VA in December 2002, the veteran 
complained of pain and cracking in his right knee.  The knee 
flare-ups came 1-2 times a week and lasted for varying 
lengths of time.  He did not require bed rest during those 
times.  Medications for the knee had upset his stomach.  He 
was unable to work out when the knee became worse.  There was 
no sign of abnormal weight bearing.  He had recently fallen 
after tripping, and developed swelling and bruising.  
Examination showed contusions and abrasions of the right knee 
and he was unable to wear his usual brace as a result.  The 
brace had been prescribed after MRI in 2001 showed he need 
the patella to be aligned.

On examination, range of motion of the knee was 120 degrees 
with pain at 130 degrees (normal is 140); extension was to 0 
degrees.  Drawer's and McMurray's signs were normal.  There 
was right knee pain but no recurrent subluxation, locking, 
joint effusion or crepitus.

The examiner provided an addendum assessment and opinions 
with regard to specific questions as to the veteran's right 
knee problems.  He indicated that X-rays confirmed the 
present of normal bone density.  There was a small 
suprapatellar joint effusion.  The examiner further opined 
that: 

His range of motion is not additionally 
affected by fatigue, weakness, lack of 
endurance or incoordination.  

It is my opinion that the veteran's 
functional ability is not severely 
limited when times of flare-ups occur.  
His range of motion at the time of his 
visit was not severely abnormal and could 
have been the result of his fall 3 weeks 
previous to his visit.  Veteran states he 
is able to perform all normal activities.

The veteran's subjective complaints are 
consistent with objective findings.  He 
is able to perform all normal activities, 
does not take medication for condition 
and is not being treated for condition by 
a physician.

Analysis

In assessing the veteran's right knee disability, the RO has 
recently assigned a separate 10 percent rating for the 
limitation of motion.  The cited range of motions show no 
more than minimal impairment and no other symptoms which 
would sustain an evaluation in excess of the 10 percent 
assigned.  He has mild pain on the medial aspect of the 
patella.

Similarly, the RO has assigned a separate 10 percent rating 
for the instability components of his right knee impairment.  
In this regard, the subluxation or instability is no more 
than slight, and often, it is not even to that extent.  He 
has been known to wear a brace.  Absent moderate instability, 
an evaluation in excess of 10 percent is not warranted.  

The veteran is currently rated under Diagnostic Code 5260.  
Evidence of record does not indicate that extension is 
limited to 10 degrees in the knee.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 5260.  Neither 
is a higher rating available for either knee under Diagnostic 
Code 5261 as flexion is not limited to 30 degrees in the 
knee.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain in the knee.  This is contemplated in the 
current 10 percent evaluations for each knee which also 
contemplate exacerbations of the service-connected 
disabilities within the confines described above.  See 38 
C.F.R. § 4.1 (veteran's disability evaluation encompasses 
compensation for considerable loss of working time from 
exacerbations or illnesses).  

The Board initially notes that a higher rating is not 
available to the veteran under Diagnostic Code 5256, as 
medical evidence of record does not indicate that the veteran 
has ankylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256. In addition, medical evidence does not show that 
the veteran has a dislocated semilunar cartilage in either 
knee, making a higher rating unavailable under Diagnostic 
Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board finds that the functional impairment described in 
the examination report and by the veteran is indicative of no 
more than the impairment already contemplated by the assigned 
dual schedular disability ratings of 10 percent for the right 
knee reflecting the essence of the problems, i.e., 
instability and functional motion limitations of the knee.  
In this regard, a doubt is not raised to be resolved.

II.  GERD
Specific Criteria

The veteran's gastroesophageal reflux disorder (GERD) is 
rated under the criteria for evaluating digestive disorders 
in VA's Schedule for Rating Disabilities, specifically 
Diagnostic Code 7307-7813.  The first diagnostic code cited 
most closely identifies the part, or system, of the body 
involved, in this case, the digestive system, gastritis, and 
the diagnostic code that follows the hyphen identifies the 
residual condition, in this case irritable colon syndrome.  
See 38 C.F.R. § 4.27.

VA amended the regulations affecting the evaluation of 
digestive disorders, effective July 2, 2001.  However, the 
specific regulations affecting the evaluation of GERD, namely 
the diagnostic codes pertaining to gastritis, Diagnostic Code 
7307, and irritable colon syndrome, Diagnostic Code 7319, 
were not included in the revision and have not changed.  See 
38 C.F.R. § 4.114. Diagnostic Code 7307, under both the 
previous and revised versions, provides that a 10 percent 
rating is warranted for chronic hypertrophic gastritis, 
identified by gastroscope, with small nodular lesions and 
symptoms.  A 30 percent rating requires multiple small eroded 
or ulcerated areas and symptoms.  A 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  Also, atrophic gastritis is a complication of a 
number of diseases, including pernicious anemia, which should 
be rated on the basis of the underlying condition.  Id.  

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114.

Factual Background

Service records are in the file for comparative purposes.

A VA outpatient report from May 2000 reflects complaints of 
epigastric pain for a year.  He was taking Zantac.  He was 
found positive for H. pylori.  Zantac was to be discontinued 
and Prilosec started along with other medications.  

On VA examination in July 2000, the veteran reported that he 
had been seen in service for H. pylori for which he had been 
given Zantac for about a year.  He had periodic complaints 
involving chest pain which was thought to be gastrointestinal 
related.  Diagnosis had been made of GERD and he was told to 
watch what he ate.  He now had some heartburn and indigestion 
for which he took Prilosec.  He weighed 143 pounds and height 
was 66".  On examination, there were no specific 
gastrointestinal abnormalities.  Diagnosis was made of GERD 
with history of H. pylori, treated.

A statement was received from KR, M.D., dated in July 2001, 
to the effect that an endoscopy had been performed and mild 
inflammation of the stomach was seen.  Otherwise, the 
examination was normal.  A stomach biopsy was taken and was 
negative for infection with a bacteria.  She recommended that 
he continue his present medication.  Clinical records from 
his visit to her were also of record.  He had complained of 
dyspepsia.  Diagnosis was mild antral gastritis and mild 
bulbar duodenitis, with otherwise normal upper endoscopy.  

On an examination conducted for VA in November 2001, the 
veteran said he had had no weight changes.  He would have 
heartburn twice a day with each episode lasting 1-2 hours.  
He would also have stomach pain, 3-4 times a week, with pain 
behind the breastbone and arm pain.  He said he had not 
vomited blood or passed black colored old blood in his stood.  
He had not had any esophagus dilation treatment.  On 
examination, he showed no signs of malnutrition or vitamin 
deficiency.  He had epigastric tenderness on abdominal 
examination.  The diagnosis was GERD.

On an examination conducted for VA in December 2002, the 
veteran reported that he was currently taking Prevacid once a 
day to relieve his GERD symptoms.  He said these symptoms had 
become worse and were now usually accompanied by shoulder, 
back, rib or stomach pain.  He said his weight fluctuated by 
5-10 pounds.  He had no swallowing problems and had not 
received esophagus dilation treatment.   On examination, he 
showed no signs of malnutrition or vitamin deficiency.  He 
had epigastric tenderness on abdominal examination.  The 
diagnosis was GERD.

He was evaluated by KR, M.D., whose report in September 2002 
was to the effect that a colonoscopy had shown internal 
hemorrhoids but no polyps.  He had had complaints of rectal 
bleeding.  She noted no findings with regard to his GERD.

On VA examination in December 2002, an upper gastrointestinal 
study was done which showed a small hiatal hernia with 
minimal GERD.  Laboratory testing including blood studies 
which were within normal limits.

Analysis

Adequate evidence is of record for an equitable disposition 
of the issue of rating the veteran's GERD.  He has a history 
of H. pylori for which he had taken medications.  He now has 
some mild abdominal tenderness and X-rays have confirmed the 
presence of a small hiatal hernia.  However, weight does not 
fluctuate significantly, and he does not have such additional 
symptoms such as any sign of anemia or other abnormal 
laboratory findings, as would warrant an evaluation in excess 
of the 30 percent presently assigned.  In this regard, a 
doubt is not raised to be resolved in his favor.

Extraschedular Criteria

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the veteran 
does not contend, and there is no evidence that his right 
knee and GERD disorders have caused such marked interference 
with employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an increased evaluation for gastroesophageal 
reflux disease (GERD), currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased evaluation for limitation of 
motion of the right knee, post-operative residuals of right 
pica debridement, currently evaluated as 10 percent 
disabling, is denied

Entitlement to an increased evaluation for instability of the 
right knee, currently separately rated as 10 percent 
disabling, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


